1 MCGREGOR W. SCOTT
United States Attorney F! L E

2 MATTHEW M. YELOVICH

 

MIRIAM R. HINMAN '

3 Assistant United States Attorneys FEB 1 1 2019
501 l Street, Suite 10-100 U s mmch coUR-r

4 Sa€ram€nto, CA 95814 EA§TL§§§' o\srmcr oF cAuFonlulé\
Telephone: (916) 554-2700 er wmva y

5 Facsimile; (916)554-2900

 

Attorneys for Plaintiff
7 United States of America

8
IN THE UNITED STATES DISTRICT CoURT
9
EASTERN DISTRICT oF CALIFoRNIA
10
11 IN THE MATTER oF THE SEARCH oF; CASE No: 2;17-SW-518 AC
12 INFORMATION ASSOCIATED WITH [PRQPQSEDJ oRDER To UNSEAL SEARCH
ORELIGOHAR@GMAIL~COM, WARRANTS AND SEARCH WARRANT

13 YANIVGOHAR@GMAIL.COM THAT IS AFFIDAVITS

STORED AT PREMISES CONTROLLED BY
14 GOOGLE, INC. »

 

Upon application of the United States of America and good cause having been shoWn,

I'l` IS HEREBY ORDERED that the files in the above-captioned matters be, and are, unsealed.

§§ 211/1111/>111((2%<1/7/1/&@/~7

 

The Ho`no'rable Carolyn K. Delan y
20 UNITED STATES MAGISTRA E JUDGE

[PRoPoSED] ORDER To UNSEAL SEARCH WARRANTS

 

 

 

 

